In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐4160 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

MILES MUSGRAVES, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                     Southern District of Illinois. 
         No. 3:13‐cr‐30276 — Michael J. Reagan, Chief Judge. 
                     ____________________ 

  ARGUED NOVEMBER 7, 2017 — DECIDED FEBRUARY 26, 2018  
               ____________________ 

   Before  EASTERBROOK,  ROVNER,  and  HAMILTON,  Circuit 
Judges. 
    HAMILTON,  Circuit  Judge.  This  is  defendant  Miles  Mus‐
graves’  second  appeal  from  his  2015  convictions  and  sen‐
tences on drug and firearm charges. He was first sentenced as 
a career offender to 240 months in prison. In Musgraves’ first 
appeal,  we  reversed  three  of  his  five  convictions  and  re‐
manded for resentencing. On remand the district court found 
by a preponderance of the evidence that Musgraves engaged 
2                                                         No. 16‐4160 

in some of the acquitted conduct: drug distribution and pos‐
session of a firearm as a felon. The district court also found 
that, despite the reversed convictions, Musgraves was still a 
career  offender.  Upon  resentencing,  the  court  imposed  the 
same sentence of 240 months.  
    In  this  appeal,  Musgraves  challenges  the  district  court’s 
findings that he committed the acquitted conduct and is a ca‐
reer offender. He also argues that imposing the same sentence 
on  remand  was  substantively  unreasonable.  We  affirm.  The 
district court’s factual findings on the acquitted conduct are 
supported by a preponderance of the evidence, which is suf‐
ficient for purposes of guideline sentencing. As for the career 
offender enhancement, even if the judge was wrong under the 
Guidelines,  he  made  clear  that  any  such  error  would  have 
been  harmless.  Finally,  Musgraves’  sentence  is  not  substan‐
tively unreasonable. 
I.  Factual & Procedural Background 
    Our opinion in United States v. Musgraves, 831 F.3d 454 (7th 
Cir. 2016) (Musgraves I), recounts the facts in detail. We pro‐
vide here only the facts relevant to the issues in this appeal. 
We start by describing what happened on November 17, 2013, 
the day of the acquitted conduct in dispute. We then summa‐
rize Musgraves’ first appeal and resentencing before moving 
on to analyze Musgraves’ arguments. 
     A.  The November 17, 2013 Framing of Jesse Smith 
    In 2012 and 2013, the police were investigating Musgraves 
for  dealing  drugs  out  of  his  home  in  Alton,  Illinois.  In  July 
2013, they had searched Musgraves’ house and arrested him 
after  discovering  ammunition,  which  as  a  felon  Musgraves 
No. 16‐4160                                                        3

was  not  allowed  to  possess.  See  18  U.S.C.  § 922(g)(1).  Mus‐
graves quickly agreed to cooperate with police as an inform‐
ant, so he was released from custody for the time being. His 
contact  at  the  police  department  was  Detective  Kurtis 
McCray.  
    On November 17, 2013, Musgraves contacted McCray to 
report  criminal  activity.  McCray  was  busy  and  told  Mus‐
graves  to  call  911.  Someone—likely  Musgraves—called  911 
and  told  the  operator  that  a  man  parked  in  front  of  Mus‐
graves’ house had a gun under the driver’s seat and cocaine 
in the visor. When police arrived in front of Musgraves’ house, 
they found a man named Jesse Smith passed out inside a car. 
They also found crack cocaine in Smith’s pocket and powder 
cocaine in the visor. They did not find a gun. McCray sent a 
text to Musgraves saying that officers had found the drugs but 
no gun. Musgraves insisted that there was a gun, prompting 
McCray  to  obtain  a  warrant  and  to  search  the  car  a  second 
time. During that search, officers moved the driver’s seat for‐
ward and found a handgun that had been hidden under the 
seat.  
    McCray  recalled  that  a  few  days  earlier,  Musgraves’ 
brother  Romell  Stevens had  told police about a gun  that he 
had  received  in  a  drug  sale  and  then  given  to  Musgraves. 
McCray  checked  the  serial  number  on  the  gun  found  in 
Smith’s car and discovered that it matched a gun that a man 
named  Donald  Bock  had  reported  stolen.  McCray  followed 
up by questioning Bock, who admitted that he had traded the 
gun to Stevens for drugs and falsely reported the gun stolen. 
Based  on  all  of  these  suspicious  circumstances,  McCray  in‐
ferred  that  Musgraves  had  planted  the  gun  and  drugs  to 
frame  Smith  to  win  credit  for  cooperating  as  an  informant. 
4                                                      No. 16‐4160 

Musgraves  was  charged  with  possessing  a  firearm  and  dis‐
tributing drugs when he framed Smith on November 17, 2013.  
     B. The 2015 Convictions and First Appeal 
    In 2015 a jury convicted Musgraves on five charges: (1) us‐
ing his home for drug‐related purposes; (2) conspiring to dis‐
tribute cocaine; (3) possessing ammunition as a felon; (4) pos‐
sessing a firearm as a felon; and (5) distributing cocaine near 
a school. The convictions for possessing a firearm and distrib‐
uting  cocaine  were  both  based  on  the  November  17,  2013 
framing of Smith. At sentencing, the district court determined 
that Musgraves was a career offender and sentenced him to 
240  months,  which  was  below  the  calculated  Sentencing 
Guideline range.  
    Musgraves appealed, arguing (along with other points not 
relevant here) that there was insufficient evidence to support 
three of his convictions. We agreed and reversed the convic‐
tions for the two November 17 offenses and conspiracy to dis‐
tribute cocaine. We vacated Musgraves’ sentences on the re‐
maining convictions and remanded for resentencing.  
     C. Resentencing 
    On remand, the district court imposed the same sentence 
of 240 months. The court found by a preponderance of the ev‐
idence  that  Musgraves  had  in  fact  distributed  cocaine  and 
possessed a firearm by  placing both items  in  Smith’s car  on 
November 17, 2013. This acquitted conduct factored into the 
district court’s analysis under 18 U.S.C. § 3553(a) and its deci‐
sion to impose the same sentence on Musgraves.  
    The district court also found that Musgraves was a career 
offender.  Musgraves  objected  to  the  enhancement,  pointing 
out  that  it  applied  to  him  only  if  his  conviction  under  21 
No. 16‐4160                                                           5

U.S.C. § 856 for using his home for drug‐related purposes was 
a  controlled  substance  offense  under  the  Guidelines.  Mus‐
graves argued that it was not, but the district court disagreed. 
Nevertheless, the district court calculated the guideline range 
both with and without the career offender enhancement and 
chose a sentence between those two ranges. The district court 
explained that the career offender enhancement did not drive 
the sentencing decision and that 240 months was the appro‐
priate sentence under 18 U.S.C. § 3553(a).  
II.  Analysis 
    In this appeal, Musgraves challenges his new sentence on 
three grounds. First, he argues that the November 17 acquit‐
ted conduct should not affect his sentence because  the  gov‐
ernment did not prove it by a preponderance of the evidence. 
Second, he argues that his conviction for using his home for 
drug‐related  purposes  is  not  a  controlled  substance  offense 
sufficient to apply the career offender enhancement. Finally, 
he claims that his second, identical sentence is substantively 
unreasonable because he now has three fewer convictions and 
his sentence should reflect this change.  
    A. Acquitted Conduct 
   The district court did not err by considering the November 
17 conduct despite our conclusion in Musgraves’ first appeal 
that  the  evidence  did  not  support  the  convictions  beyond  a 
reasonable doubt. A “verdict of acquittal does not prevent the 
sentencing court from considering conduct underlying the ac‐
quitted charge, so long as that conduct has been proved by a 
preponderance  of  the  evidence.”  United  States  v.  Watts,  519 
U.S.  148,  157  (1997);  see  also  18  U.S.C.  § 3661.  That  is  what 
6                                                      No. 16‐4160 

happened here. After we reversed three convictions for evi‐
dence insufficient to prove guilt beyond a reasonable doubt, 
the district court found by a preponderance of the evidence 
that Musgraves committed two of them: distributing cocaine 
and possessing a firearm on November 17, 2013.  
   As Musgraves points out, we said in his first appeal that 
“there  is  no  evidence  supporting  an  inference”  that  Mus‐
graves  possessed  the  gun  found  in  Smith’s  car.  Musgraves  I, 
831 F.3d at 467. We also stated that the evidence of the drug 
charge was even weaker. Id. at 468. Musgraves uses that lan‐
guage to argue there was insufficient evidence to support the 
court’s factual findings at sentencing, too.  
    Our language was not as precise as it should have been, 
but the first appeal does not control the outcome here. In that 
appeal,  we  addressed  only  whether  the  government  had 
proven  the  framing  conduct  beyond  a  reasonable  doubt.  In 
this appeal, the issue is whether the district court committed 
clear error when it found by a preponderance of the evidence 
that Musgraves engaged in those actions. See United States v. 
Ranjel, 872 F.3d 815, 818 (7th Cir. 2017) (“We will not disturb a 
sentencing court’s factual findings unless they are clearly er‐
roneous.”).  There  was  sufficient  evidence  to  support  these 
findings by a preponderance of the evidence. 
   To start, there was evidence tying Musgraves to the gun 
and cocaine. The gun found in Smith’s car matched the one 
Stevens  testified  he  had  given  to  Musgraves  and  four  wit‐
nesses  identified  Musgraves  as  the  source  of  Stevens’  drug 
supply.  Whoever  called  911  to  report  Smith  knew  exactly 
where the items were in the car. The evidence pointed toward 
Musgraves as the caller. Right before the 911 call, Musgraves 
sent a text to McCray, who told him to call 911. The 911 caller 
No. 16‐4160                                                        7

referred to “Big Chief,” which was Musgraves’ code name for 
McCray. And after McCray told Musgraves that officers did 
not find a gun, Musgraves insisted that McCray search again.  
    Musgraves also had a motive and opportunity to plant the 
contraband.  In  the  weeks  before  November  17,  Detective 
McCray had been pressuring Musgraves to provide tips as an 
informant  or  face  prosecution.  Smith  testified  that  he  spent 
the  late  hours  of  the  night  drunk  at  Musgraves’  house  and 
then passed out in his car out front. Smith testified that he had 
never seen the gun before, and McCray testified that it would 
have been difficult for Smith to stash the gun under the seat 
from where Smith had passed out. Musgraves therefore had 
reason to frame Smith and an opportunity to do so. We con‐
tinue to view this evidence as insufficient to prove Musgraves 
guilty beyond a reasonable doubt, but that question is close 
enough that the district court did not clearly err when it found 
by a preponderance of the evidence that Musgraves planted a 
gun and cocaine in Smith’s car. 
   B. Career Offender Guideline 
    Next, Musgraves challenges the finding that he qualified 
as a career offender under the Sentencing Guidelines. For the 
career offender enhancement to apply, Musgraves must have 
two prior convictions that qualify as predicates and one cur‐
rent offense of conviction that qualifies as a crime of violence 
or a controlled substance offense. U.S.S.G. § 4B1.1(a). We af‐
firmed in Musgraves’ first appeal that he has two qualifying 
prior convictions. Musgraves I, 831 F.3d at 468–69. The ques‐
tion, then, is whether his current conviction under 21 U.S.C. 
§ 856 for using his house for drug‐related purposes qualifies 
as a controlled substance offense.  
8                                                          No. 16‐4160 

    Controlled  substance  offenses  are  crimes  that  prohibit 
“the manufacture, import, export, distribution, or dispensing 
of a controlled substance,” but not just personal use of a con‐
trolled substance. U.S.S.G. § 4B1.2(b). Musgraves argues that 
we should apply the so‐called “categorical approach” to de‐
cide whether a violation of § 856 qualifies as a controlled sub‐
stance  offense.  Under  the  categorical  approach,  we  would 
consider only the statutory elements—not Musgraves’ actual 
conduct—to determine whether his conviction meets this def‐
inition.  See  Taylor  v.  United  States,  495  U.S.  575,  602  (1990); 
United States v. Sonnenberg, 628 F.3d 361, 363–64 (7th Cir. 2010) 
(applying  categorical  approach  to  career  offender  enhance‐
ment).  Musgraves  points  out  that  statutes  prohibiting  drug 
use are not controlled substance offenses under the guideline 
definition. Since § 856 prohibits maintaining a place “for the 
purpose  of  manufacturing,  distributing,  or  using  any  con‐
trolled substance.” 21 U.S.C. § 856(a)(1) (emphasis added), a 
violation of § 856 does not qualify, at least categorically, as a 
controlled substance offense. At sentencing, the district court 
did  not  apply  the  categorical  approach.  The  court  instead 
found  by  a  preponderance  of  the  evidence  that  Musgraves 
distributed drugs from his house, and so applied the enhance‐
ment.  
    This question typically arises in the context of prior con‐
victions, which must also be crimes of violence or controlled 
substance offenses to qualify as predicates for the career of‐
fender  enhancement.  Musgraves  argues  that  the  categorical 
framework  controls  questions  about  the  current  offense  of 
conviction, too. This appears to be a question of first impres‐
sion  in  this  circuit,  though  we  have  taken  Musgraves’  ap‐
proach in passing, without comment. See United States v. Pat‐
No. 16‐4160                                                                 9

terson, 576 F.3d 431, 439 (7th Cir. 2009) (using categorical ap‐
proach without discussing its applicability to classify instant 
offense of conviction under the Guidelines). 1 
   We need not decide this question. Even if the district court 
improperly considered Musgraves’ actual conduct when ap‐
plying the guideline enhancement, the error would have been 
harmless. The record shows that any such error “did not affect 
the  district  court’s  selection  of  the  sentence  imposed.”  See 
United States v. Abbas, 560 F.3d 660, 667 (7th Cir. 2009), quoting 
Williams v. United States, 503 U.S. 193, 203 (1992). 
    When a district judge states that a guideline enhancement 
did not affect the sentence and provides an alternative basis 
for  the  sentence  imposed,  then  any  error  applying  the  en‐
hancement  may  well  be  harmless.  See,  e.g.,  United  States  v. 
Hill, 645 F.3d 900, 912–13 (7th Cir. 2011); Abbas, 560 F.3d at 667. 
In this case, the district judge made clear on the record that he 
would have exercised his discretion to impose the 240‐month 
sentence regardless of whether Musgraves technically quali‐
fied as a career offender under the Guidelines. That is an un‐
derstandable and reasonable approach to many guideline is‐
sues.  See  United  States  v.  Marks,  864  F.3d  575,  582  (7th  Cir. 
2017)  (encouraging  sentencing  judges  confronting  difficult 
but technical questions under Guidelines to ask why judge or 



                                                 
1 Our colleagues in other circuits disagree on this issue. Compare United 

States v. Stoker, 706 F.3d 643, 649 (5th. Cir. 2013) (applying categorical ap‐
proach to instant offenses of conviction), and United States v. Johnson, 953 
F.2d 110, 113 (4th Cir. 1991) (same), with United States v. Williams, 690 F.3d 
1056, 1069 (8th Cir. 2012) (allowing conduct‐specific inquiry), and United 
States v. Riggans, 254 F.3d 1200, 1204 (10th Cir. 2001) (same). 
10                                                     No. 16‐4160 

anyone  else  should  care  about  the  answers,  and  to  exercise 
discretion under § 3553(a)). 
    The categorical approach used to classify prior convictions 
for  purposes  of  the  career  criminal  Guidelines  often  invites 
this approach. The categorical approach can seem “artificial 
and abstract,” for it becomes easy to lose sight of the defend‐
ant’s actual conduct and culpability and to focus instead on 
hypothetical  possibilities  for  how  the  offense  of  conviction 
might have been committed. See, e.g., Sonnenberg, 628 F.3d at 
367. Regardless of the proper method for applying the Guide‐
line, under 18 U.S.C. § 3553(a) the district judge was entitled 
to consider Musgraves’ actual conduct. See id. at 367–68 (ex‐
plaining that sentencing judge need not apply categorical ap‐
proach in exercising judgment under § 3553(a) but could con‐
sider defendant’s actual conduct). At the resentencing in this 
case,  the  district  judge  calculated  the  guideline  range  with 
and  without  the  enhancement,  chose  a  sentence  in  between 
the two ranges, and then stated that he “still would have sen‐
tenced  this  defendant  to  the  240  months”  without  the  en‐
hancement. App. at 50. The court added that 240 months was 
the proper sentence for Musgraves’ conduct given the circum‐
stances and in light of the § 3553(a) factors, which the judge 
discussed  in  depth.  Any  guideline  error  would  have  been 
harmless. 
      C. Substantive Reasonableness 
   The final question is whether Musgraves’ sentence is sub‐
stantively unreasonable. He argues that because we reversed 
three  of  his  convictions,  imposing  the  same  sentence  on  re‐
mand  was  unreasonable.  Our  decision  to  reverse  some  of 
Musgraves’  convictions  changed  the  advice  that  the  Guide‐
No. 16‐4160                                                         11

lines gave, but it did not make the same sentence presump‐
tively unreasonable. See United States v. McGuire, 835 F.3d 756, 
761  (7th  Cir.  2016)  (Hamilton,  J.,  concurring);  Gall  v.  United 
States, 552 U.S. 38, 51–52 (2007) (disfavoring presumptions of 
unreasonableness  and  requiring  appellate  courts  to  review 
sentences for abuse of discretion). The Guidelines are an ad‐
visory starting point for a judge, but after correctly calculating 
a guideline range, the judge has discretion to select an appro‐
priate  sentence  for  the  individual  defendant  and  the  sur‐
rounding circumstances. Gall, 552 U.S. at 51–52; see also Ab‐
bas, 560 F.3d at 667. 
    Because we do not reach the merits of the career offender 
question,  we  compare  Musgraves’  sentence  to  the  guideline 
range both with and without that enhancement. With the ca‐
reer  offender  enhancement,  the  Guidelines  recommended  a 
sentence of 262 to 327 months. Without the enhancement, the 
Guidelines recommended range was 84 to 105 months. Mus‐
graves received a sentence of 240 months. Even if we assume 
that the 240‐month sentence was an upward departure from 
the proper guideline range, we “will uphold an above‐guide‐
lines sentence so long as the district court offered an adequate 
statement of its reasons, consistent with 18 U.S.C. § 3553(a), 
for  imposing  such  a sentence.”  United  States  v.  Stinefast,  724 
F.3d 925, 932 (7th Cir. 2013), quoting Taylor, 701 F.3d at 1174. 
    The district court adequately explained its sentencing de‐
cision here. The court reviewed the § 3553(a) factors at length 
and  explained  why  the  guideline  range  (without  the  career 
criminal enhancement) did not adequately reflect the serious‐
ness of Musgraves’ conduct. See Taylor, 701 F.3d at 1175 (up‐
holding above‐range sentence when district court explained 
12                                                      No. 16‐4160 

why Guidelines did not reflect seriousness of offense). Mus‐
graves’ willingness to frame Smith and to expose him to up to 
30  years  in  prison  is  egregious  conduct  not  reflected  in  the 
guideline calculations. The district court also considered prior 
convictions that, due to their age, did not affect Musgraves’ 
criminal history points. The court found that the prior convic‐
tions showed a pattern  of  gun possession and drug dealing 
that  continued  to  the  present  case.  That  pattern,  combined 
with Musgraves’ lack of verifiable employment history at age 
44, caused the court to conclude that Musgraves was likely to 
offend again. Finally, the court found that a higher sentence 
was warranted because Musgraves had sold drugs in front of 
his  girlfriend’s  children and next to a school.  From this, the 
court  concluded  that  240  months  was  the  appropriate  sen‐
tence.  The  decision  was  not  an  abuse  of  discretion,  and  the 
sentence is not unreasonable. 
      The judgment of the district court is  
                                                        AFFIRMED.